DAVIDSON, Judge.
Applicant Henseley was arrested for the murder of John Seela. He sought to obtain bail under and by virtue of a habeas corpus proceeding. Hpon hearing the evidence and examining into the case the court below refused the applicant bail, hence his appeal to this court. It is asked that the judgment be reversed and bail granted.
As we view the evidence and understand the case as presented to us by the record, we are of opinion that the applicant should be granted bail. Without commenting on the facts, we reverse the judgment and grant the applicant bail in the sum of $6000, upon the giving of which in the manner prescribed by law he will be released from custody.
Ordered accordingly.

Application granted.

Judges all present and concurring.